UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1028


CEDRICK EURON DRAPER,

                    Plaintiff - Appellant,

             v.

COMMONWEALTH              OF      VIRGINIA;        SECRETARY          OF    THE
COMMONWEALTH,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Henry E. Hudson, Senior District Judge. (3:18-cv-00567-HEH)


Submitted: May 13, 2019                                           Decided: May 21, 2019


Before NIEMEYER and WYNN, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Cedrick Euron Draper, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Cedrick Euron Draper appeals the district court’s order dismissing his civil action

under 28 U.S.C. § 1915(e)(2)(B) (2012). We have reviewed the record and find no

reversible error. Accordingly, we deny leave to proceed in forma pauperis and dismiss

the appeal for the reasons stated by the district court.      Draper v. Virginia, No.

3:18-cv-00567-HEH (E.D. Va. Dec. 11, 2018). We deny the motion for mediation and

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                            DISMISSED




                                           2